UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4773
DANTE W. HARVEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-02-18)

                      Submitted: January 8, 2003

                      Decided: February 7, 2003

       Before LUTTIG, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Brent A. Jackson, HILL, TUCKER, MARSH & JACKSON, P.L.L.C.,
Richmond, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Stephen W. Miller, Assistant United States Attorney, Rich-
mond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. HARVEY
                              OPINION

PER CURIAM:

   Dante W. Harvey pled guilty to one count of possession with intent
to distribute cocaine base in violation of 21 U.S.C. § 841 (2000) and
18 U.S.C. § 2 (2000), and one count of possession of a firearm in fur-
therance of a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c) (2000), reserving the right to appeal the district court’s
denial of his motion to suppress evidence seized from his person at
the time of his arrest. Harvey contends the arresting officers violated
his Fourth Amendment protections against unreasonable search and
seizure. Finding no reversible error, we affirm.

   The factual findings underlying a motion to suppress are reviewed
for clear error, while the legal determinations are reviewed de novo.
Ornelas v. United States, 517 U.S. 690, 699 (1996); United States v.
Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppression
motion has been denied, we review the evidence in the light most
favorable to the Government. United States v. Seidman, 156 F.3d 542,
547 (4th Cir. 1998).

   Police officers "may elevate a police-citizen encounter into an
investigatory detention only if the officer has a reasonable suspicion
supported by articulable facts that criminal activity may be afoot,
even if the officer lacks probable cause. Reasonable suspicion is
something more than an inchoate and unparticularized suspicion or
hunch." United States v. Burton, 228 F.3d 524, 527-28 (4th Cir. 2000)
(internal quotation marks and citations omitted). The police officer
does not have to rule out the possibility that the target of his investi-
gation was engaged in innocent conduct. United States v. Arvizu, 534
U.S. 266, 277 (2002). We find the police officers had reasonable sus-
picion to approach the apartment building with their weapons drawn
and to detain Harvey outside the apartment building’s hallway. We
further find no Fourth Amendment violation as a result of the seizure
of the handgun.

  Harvey’s detention escalated to an arrest after the seizure of the
handgun and the revelation that there was an outstanding warrant for
                      UNITED STATES v. HARVEY                        3
his arrest. We find the subsequent search of his person to be appropri-
ate. Chimel v. California, 395 U.S. 752, 762-63 (1969).

  Accordingly, we affirm the convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED